department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date date apr person to contact identification_number contact telephone number in reply refer to last date for filing a petition with the tax_court uil code certified mail -return receipt requested dear a is final adverse determination thi sec_501 of the under sec_501 is revoked effective january 20xx internal_revenue_code irc your exemption from letter as to your exempt status under section federal_income_tax our adverse determination was made for the following reasons you have not established that you are operated exclusively for promotion of social welfare and other non-profitable purposes and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes under sec_50 a as described under rc sec_501 if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment since you have re-applied and was approved for a tax-exempt status under sec_501 file form_990 returns with the appropriate service_center for the year you will continue to ending december 20xx and for all years thereafter the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do evelything possible to help you visit taxpayeradvocate irs gov or call ifyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosures publication ii department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations pa may taxpayer identification ‘fication number number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree lf you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria d hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx issue whether organization described in the internal_revenue_code irc sec_501 because of no exempt activity since 20xx which includes the year of examination continues to qualify for exemption as an facts was incorporated under the laws of the state of as a non-profit corporation on february 19xx for the purpose of the following to save human lives and protect property endangered by fire and other disaster to promote the teaching and practice of fire prevention in the town of and its environs to cooperate with other organizations in furthering worthy civic projects not inconsistent with the primary purpose of this organization on july 19xx from federal_income_tax as an organization described in sec_501 was recognized to be exempt during initial interview on december 20xx the organization’s treasurer stated that the not using volunteer firefighters with the only activity conducted is gaming with the excess income going for scholarships to local students was disbanded in 20xx due to the fire chief law sec_501 exemption from taxation -an organization described in subsection c or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes form 886-a cev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx sec_504 subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual federal tax regulations sec_1 c civic organizations and local associations of employees reg sec_1_501_c_4_-1 does not reflect p l p l p l p l or p l a civic organizations in general -a civic_league_or_organization may be exempt as an organization described in sec_501 if i itis not organized or operated for profit and ii it is operated exclusively for the promotion of social welfare promotion of social welfare i in general -an organization is operated exclusively for the promotion of social it is primarily engaged in promoting in some way the common good and welfare if general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements a social_welfare_organization will it falls within the definition of qualify for exemption as a charitable_organization if charitable set forth in paragraph d of sec_1_501_c_3_-1 and is not an action_organization as set forth in paragraph c of sec_1_501_c_3_-1 ii political or social activities -the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office nor is an organization operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit see however sec_501 and sec_1_501_c_6_-1 relating to business_leagues and similar organizations a social_welfare_organization that is not at any time after date exempt from taxation as an organization described in sec_501 may qualify under sec_501 even though it is an action_organization described in sec_1_501_c_3_-1 or iv if it otherwise qualifies under this section for rules relating to an organization that is after date exempt from taxation as an organization described in sec_501 see sec_504 and sec_1_504-1 department of the treasury - internal_revenue_service form 886-arev page -2- form_886 a name of taxpayer explanation of items department of the ‘i'reasury - internal_revenue_service schedule no or exhibit year period ended december 20xx revenue rulings revrul_58_617 1958_2_cb_260 jan rulings and determinations letters granting exemption from federal_income_tax to an organization described in sec_501 of the internal_revenue_code of to which contributions are deductible by donors in computing their taxable_income in the manner and to the extent provided by sec_170 of the code are effective only so long as there are no material changes in the character of the organization the purposes for which it was organized or its methods of operation failure to comply with this requirement may result in serious consequences to the organization for the reason that the ruling or determination_letter holding the organization exempt may be revoked retroactively to the date of the changes affecting its exempt status depending upon the circumstances involved and subject_to the limitations on retroactivity of revocation found in sec_503 of the code taxpayer’s position the organization’s treasurer declared that the organization has no operational activities with only chartable gaming income as their financial activities agent discussed revocation with the organization’s treasurer on december 20xx and she agreed to the proposed revocation as organization is no longer operating for an exempt_purpose exempt status is no longer qualified for exemption from federal government's position and conclusion if you agree to this conclusion please sign the attached forms if you disagree please submit a statement of your position income_tax under code sec_501 should be revoked back to the tax period beginning the first day of the organization's fiscal_year of december 20xx income is subject_to taxation as of january 20xx department of the treasury - internal_revenue_service form 886-arev page -3-
